DETAILED ACTION
This action is responsive to the amendment filed on 12/17/2020. 
In the Instant Application, claims 2, 9 and 13 are cancelled; claims 1 and 8 are amended independent claims; claims 1 and 3-8 and 10-12 have been examined and are pending.  This Action is made Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities: claim 7 is recited to be dependent on the cancelled claim 2. For purpose of advance prosecution, the Examiner interprets claim 7 to be dependent on claim 1. Appropriate corrections are required. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or non-obviousness.


Claims 1, 3, 8 and 10 are rejected under 35 U.S.C. 103(a) as being obvious over Vranjes et al. (“Vranjes,” US 2016/0189328), published on June 30, 2016 in view of Lin et al. (“Lin,” US 10467029 B1), filed on February 21, 2017 and further in view of Messer et al. (US 2014/0189550), published on July 3, 2014.
Regarding claim 1, Vranjes teaches an implementation method of a system user interface, comprising: 
detecting a current status of hardware or software in a terminal (Vranjes: see par. 0029; a device may transition between different experience modes and based on a variety of different triggering events. See pars. 0056 and 0060-0061; a mode change trigger may be hardware-initiated, user initiated, software initiated, and so forth); and 
adaptively adjusting [a navigation bar of] the system user interface according to the current status of the hardware or the software in the terminal (Vranjes: see par. 0063; an active application 116 and/ or the window manager module 128 may reconfigure an application UI 118, enabling a particular application functionality, disabling a particular application functionality, and so forth);
[wherein the adaptively adjusting a navigation bar of the system user interface comprises at least one of the following:
displaying or hiding or one or more navigation keys in the navigation bar; and 
displaying different statuses of the navigation key.]
	Vranjes does not explicitly teach:
	adaptively adjusting a navigation bar of the system user interface according to the current status of the hardware or the software in the terminal;
wherein the adaptively adjusting a navigation bar of the system user interface comprises at least one of the following:
displaying or hiding or one or more navigation keys in the navigation bar; and 
displaying different statuses of the navigation key.
	However Lin teaches a method for generating a predictive GUI that can updated automatically. Lin also teaches adaptively adjusting a navigation bar of the system user interface according to the current status of the hardware or the software in the terminal (Lin: see col. 2 lines 66-67 and col. 3 lines 1-3; an application has a dynamic menu bar displayed in the application GUI that is modified based on a prediction of what the user will want to do next in the application, given the interaction history data. See col. 4 lines 18-43 and Figs.1A-1C; once the user opens an application, an interaction type of “session start” may be determined by an application and predictive buttons 110a, 110b are generated and displayed in the dynamic menu bar 108 based at least on data indicating frequencies of historical interactions).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having Lin and Vranjes references in front of them to include the predictive GUI that can updated automatically as disclosed by Lin with the transition between different experience modes based on different triggering events of Vranjes to provide a convenient interface with GUI elements that are more easily identified and selected by a user (Lin: col. 3 lines 41-51).
Vranjes and Lin do not appear to teach:
wherein the adaptively adjusting a navigation bar of the system user interface comprises at least one of the following:
displaying or hiding or one or more navigation keys in the navigation bar (; and 
displaying different statuses of the navigation key.
	However Messer teaches a method for adjusting a graphic user interface based on detecting a presence of a GUI adjustment condition. Messer further teaches: wherein the adaptively adjusting a navigation bar of the system user interface comprises at least one of the following:
displaying or hiding or one or more navigation keys in the navigation bar (Messer: see par. 0043 and Fig. 3; user interface element 5 310a was included as part of GUI 300a, but is no longer included as part of GUI 300b. User interface 5 310a was removed from the GUI as part of the adjustment); and 
displaying different statuses of the navigation key (Messer: see par. 0043 and Fig.3; the arrangement of the user interface elements, the size of at least one of the user interface elements, the color of at least one of the user interface element, the content of at least one of the user interface elements, and the amount of user interface elements may be adjusted based on adjustment condition).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having Messer, Vranjes and Lin references in front of them to include the adjusting a GUI based on detecting adjustment condition as disclosed by Messer with the transition between different experience modes based on different triggering events of Vranjes to enhance the usability of the interface (Messer: see par. 0003).
Regarding claim 3, Vranjes, Lin and Messer teach the implementation method of claim 1,
Vranjes, Lin and Messer further teach receiving an instruction of selecting a navigation key in the navigation bar, and starting a corresponding application, performing a corresponding service or displaying a corresponding dialog box according to the selected navigation key; or receiving an instruction of selecting a navigation key in the navigation bar, and starting a corresponding application, performing a corresponding service or displaying a corresponding dialog box according to the selected navigation key and an operation mode (Lin: see col. 6 lines 5-30; in response to determining an interaction type, the dynamic menu bar 108 is modified to include modifying buttons 110a-110d. Upon receiving an indication of a selection of one of the dynamically modified buttons 110a-110d, then a respective interaction type will be performed by a corresponding application. For example, if the button associated with “Texture Maps” 110a is clicked on, then a dialog box corresponding to the “Texture Maps” function is opened and displayed on the screen). 
Regarding claim 8, claim 8 is directed to an implementation apparatus for executing the implementation method as claimed in claim 1; Claim 8 is similar scope to claim 1 and is therefore rejected under similar rationale.
Regarding claim 10, claim 10 is directed to an implementation apparatus for executing the implementation method as claimed in claim 3; Claim 10 is similar scope to claim 3 and is therefore rejected under similar rationale.

Claim 4 is rejected under 35 U.S.C. 103(a) as being obvious over Vranjes, Lin and Messer as applied to claim 1 above and further in view of Jiang (“Jiang,” US 2017/0109011), published on April 20, 2017.
Regarding claim 4, Vranjes, Lin and Messer teach the implementation method of claim 3,
Vranjes, Lin and Messer do not appear to teach wherein the operation mode comprises a click and a long press.  
However Jiang teaches a mobile operating system; wherein the operation mode comprises a click and a long press (Jiang: see par. 0217 and Fig. 13; a use can click or long press an indication button to directly setup this indication function, such as clicking or long pressing the Flight Status indication button 61b provides for setting up the Flight status).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having Jiang, Vranjes, Lin and Messer references in front of them to include the mobile operating system as disclosed by Jiang with the transition between different experience modes based on different triggering events of Vranjes to provide a user with a user-friendly interactive interface for interacting with setting icons (Jiang: see par. 0217).

Claims 5 and 11 are rejected under 35 U.S.C. 103(a) as being obvious over Vranjes, Lin and Messer as applied to claim 1 above and further in view of Chandrashekarappa et al. (“Chandrashekarappa,” US 2015/0019047), published on January 15, 2015.
Regarding claim 5, Vranjes, Lin and Messer teach the implementation method of claim 1,
Vranjes, Lin and Messer do not appear to teach wherein more than two navigation keys in the navigation bar have a mutually exclusive relationship, the method further comprising: operating only one of the navigation keys having the mutually exclusive relationship at a time. 
However Chandrashekarappa teaches a method for providing displays having an integrated autopilot functionality; wherein more than two navigation keys in the navigation bar have a mutually exclusive relationship, the method further comprising: operating only one of the navigation keys having the mutually exclusive relationship at a time (Chandrashekarappa: see par. 0033 and Fig. 2A; control panel includes a plurality of navigation buttons 201 and 202. The LNAV button 201 is used to select and deselect the lateral navigation mode and the VNAV button 202 is used to select and deselect the vertical navigation mode. Note: navigation buttons 201 and 201 are operating mutually exclusive relationship since they are used to either select or deselect the associated mode).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having Chandrashekarappa, Vranjes, Lin and Messer references in front of them to include the displays having an integrated autopilot functionality as disclosed by Chandrashekarappa with the transition between different experience modes based on different triggering events of Vranjes to provide a more intuitive graphical manner of performing and controlling the various autopilot and autothrottle modes (Chandrashekarappa: see par. 0005).
Regarding claim 11, claim 11 is directed to an implementation apparatus for executing the implementation method as claimed in claim 5; Claim 11 is similar scope to claim 5 and is therefore rejected under similar rationale.

Claims 6 and 12 are rejected under 35 U.S.C. 103(a) as being obvious over Vranjes, Lin and Messer as applied to claim 1 above and further in view of Maxson et al. (“Maxson,” US 2002/0171762), published on November 21, 2002.
Regarding claim 6, Vranjes, Lin and Messer teach the implementation method of claim 1,
Vranjes, Lin and Messer teach adaptively adjusting a navigation bar of the system user interface according to the current status of the hardware or the software in the terminal (Lin: see col. 2 lines 66-67 and col. 3 lines 1-3; an application has a dynamic menu bar displayed in the application GUI that is modified based on a prediction of what the user will want to do next in the application, given the interaction history data. See col. 4 lines 18-43 and Figs.1A-1C; once the user opens an application, an interaction type of “session start” may be determined by an application and predictive buttons 110a, 110b are generated and displayed in the dynamic menu bar 108 based at least on data indicating frequencies of historical interactions)
Vranjes and Lin teach all the limitations above but do not appear to teach wherein at least one of the navigation keys in the navigation bar is related to a connection status of an external device of the terminal, and the adaptively adjusting a navigation bar of the system user interface according to the current status of the terminal comprises: correspondingly changing a display status of the navigation key related to the connection status of the external device when the connection status of the external device changes.  
However Maxson teaches a control system and user interface for network of input devices; wherein at least one of the navigation keys in the navigation bar is related to a connection status of an external device of the terminal, and the adaptively adjusting a navigation bar of the system user interface according to the current status of the terminal comprises: correspondingly changing a display status of the navigation key related to the connection status of the external device when the connection status of the external device changes (Maxson: see par. 0093 and Figs. 2A-2B; the bold outline about the D-VHS VCR icon 66 indicates that it is the currently selected device icon for navigation within the device selection window 60. The DBS tuner icon 61 is grayed out, which indicates that the DBS Tuner 32 is disabled or unavailable. The cross-hatching in the D-VHS VCR icon 66 indicates that the D-VHS VCR 41 is the current input device).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having Maxson, Vranjes, Lin and Messer references in front of to include the display of status of connected devices in the selection menu as disclosed by Maxson with the transition between different experience modes based on different triggering events of Vranjes to provide an easy user interface wherein the complexities of the control of such devices is transparent to the user (Maxson: see par. 0006).
Regarding claim 12, claim 12 is directed to an implementation apparatus for executing the implementation method as claimed in claim 6; Claim 12 is similar scope to claim 6 and is therefore rejected under similar rationale.

Claim 7 is rejected under 35 U.S.C. 103(a) as being obvious over Vranjes, Lin and Messer as applied to claim 1 above and further in view of Blucher et al. (“Blucher,” US 2017/0098206), published on April 6, 2017.
Regarding claim 7, Vranjes, Lin and Messer teach the implementation method of claim 1,
Vranjes, Lin and Messer do not appear to teach wherein the navigation key comprises at least one of the following: a browser key, a camera & screenshot key, a brightness & volume key, a diagnosis homepage key, a vehicle communication interface VCI key, a diagnosis key, a repair and maintenance service key, a guard against theft key and a tire pressure monitoring system TPMS key.  
However Blucher teaches a transactional user interface; wherein the navigation key comprises at least one of the following: a browser key (Blucher: see par. 0048; navigation bar 302 includes search button 318), a camera & screenshot key, a brightness & volume key, a diagnosis homepage key (Blucher: see par. 0048 and Fig. 7; navigation bar 302 includes home button 316), a vehicle communication interface VCI key, a diagnosis key, a repair and maintenance service key, a guard against theft key and a tire pressure monitoring system TPMS key.  
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having Blucher, Messer, Vranjes and Lin references in front of them to include the dynamically available navigation bar as disclosed by Blucher with the transition between different experience modes based on different triggering events of Vranjes to allow users to more effectively navigate the vast permutations of various goods, promotions, operations, and transactions will improve not only the experience of the point-of-sale users but that of the customers of the retail enterprise as well (Blucher: see par. 0002).

Response to Arguments
Applicant cancelled claim 13 and therefore the rejection of claim 13 under 35 U.S.C. § 101 as directed to non-statutory subject matter is respectively withdrawn.
Applicant suggested on the Applicant Argument / Remarks document that if new reference is used on the subsequence action to reject the last two features of the original claim 2, the action should not be final. 
	In response, the Examiner respectfully disagrees. The original claim 2 stated “wherein the adaptively adjusting a navigation bar of the system user interface comprises at least one of the following: displaying or hiding the navigation bar; displaying or hiding one or more navigation key in the navigation bar; and displaying different statuses of the navigation key.” Based on the claim limitation, the Examiner is only required to provide rejection to one of the features. The fact that applicant added the last two features of claim 2 to the original claim 1, has changed the scope of the claim. As such, the Examiner can use a new reference to reject the amended claim 1 and the office action can be final.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tam T. Tran whose telephone number is 571-270-5029.  The examiner can normally be reached on Monday – Friday from 8:30AM – 5:00PM.
When attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). When you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAM T TRAN/Primary Examiner, Art Unit 2174